Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
7, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00119-CV

           SOUTHERN CHEMICAL CORPORATION, Appellant
                                        V.

                          CELANESE, LTD, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2007-25490

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed October 10, 2012. On February
27, 2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.